RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1181-MR


LARRY R. ORDWAY                                                       APPELLANT



                 APPEAL FROM CHRISTIAN CIRCUIT COURT
v.                 HONORABLE ANDREW C. SELF, JUDGE
                         ACTION NO. 07-CR-00713



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, MCNEILL AND TAYLOR, JUDGES.

MCNEILL, JUDGE: Larry R. Ordway is serving a sentence of seventy years’

imprisonment resulting from his convictions in Christian Circuit Court of various

offenses including three counts of robbery in the first degree; five counts of theft

by unlawful taking over $300; receiving stolen property over $300; burglary in the

third degree; and being a persistent felony offender in the first degree. See Ordway
v. Commonwealth, No. 2014-CA-001618, 2017 WL 3129179 at *1 (Ky. App. Jul.

21, 2017) (unpublished). On August 26, 2020, he filed a pro se motion in

Christian Circuit Court to amend his final judgment pursuant to Kentucky Rule of

Civil Procedure (CR) 60.02(f), CR 60.03, and the Eighth Amendment of the

United States Constitution. He cited the COVID-19 pandemic as the basis of his

motion, arguing his underlying medical conditions put him at increased risk of

contracting the disease while in prison, and that he was accordingly entitled to

relief from the remainder of his sentence. The Commonwealth objected to

Ordway’s motion, and, without holding an evidentiary hearing, the circuit court

ultimately entered an order denying his motion. Ordway now appeals. Upon

review, we affirm.

             At the onset, we note that most of Ordway’s appellate arguments have

already been addressed and rejected in the recently published case of Martin v.

Commonwealth, 639 S.W.3d 433 (Ky. App. 2022). With that said, we first address

Ordway’s contention that he was entitled to relief under CR 60.02(f), which

permits a trial court to relieve a defendant from a final judgment upon a showing of

a “reason of an extraordinary nature justifying relief.” We review denials of

motions under CR 60.02 for abuse of discretion. White v. Commonwealth, 32

S.W.3d 83, 86 (Ky. App. 2000) (citation omitted). “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,


                                         -2-
or unsupported by sound legal principles.” Foley v. Commonwealth, 425 S.W.3d

880, 886 (Ky. 2014) (citation omitted). With that said, CR 60.02 “functions to

address significant defects in the trial proceedings.” Ramsey v. Commonwealth,

453 S.W.3d 738, 739 (Ky. App. 2014) (citing Wine v. Commonwealth, 699 S.W.2d

752, 754 (Ky. App. 1985)). A successful motion under CR 60.02(f) must relate to

defects in the trial proceedings or undiscovered evidence not presented at trial.

Wine, 699 S.W.2d at 754. Results of incarceration, including illnesses which occur

during confinement, do not relate to those issues and thus do not qualify as “claims

of an extraordinary nature” entitling a defendant to relief under CR 60.02(f). Wine,

699 S.W.2d at 754; see also Ramsey, 453 S.W.3d at 739. Therefore, the trial court

did not abuse its discretion in denying Ordway’s motion to the extent it relied upon

CR 60.02(f). See Martin, 639 S.W.3d at 436 (rejecting the same argument).

             Next, we address Ordway’s contention that he was entitled to relief

under CR 60.03, which provides:

             Rule 60.02 shall not limit the power of any court to
             entertain an independent action to relieve a person from a
             judgment, order or proceeding on appropriate equitable
             grounds. Relief shall not be granted in an independent
             action if the ground of relief sought has been denied in a
             proceeding by motion under Rule 60.02, or would be
             barred because not brought in time under the provisions
             of that rule.

             The plain language of CR 60.03 requires a separate, independent

action, which Ordway did not file. Because his argument is based upon the same

                                         -3-
core grounds that failed to satisfy CR 60.02(f), he is not entitled to relief under CR

60.03. Foley, 425 S.W.3d at 888 (quoting CR 60.03) (“Appellant is not entitled to

relief under CR 60.02. As such, in effect, the ‘relief sought [in his CR 60.03

action] has been denied in a proceeding by motion under Rule 60.02.’ It follows

that Appellant is not entitled to relief under CR 60.03.”). As indicated in Martin,

639 S.W.3d at 436, this Court has consistently rejected similar CR 60.03

arguments made by other inmates during the COVID-19 pandemic on this basis.

Therefore, the trial court did not abuse its discretion in denying his motion to the

extent it relied upon CR 60.03.

             Furthermore, Ordway is not entitled to relief from his sentence under

the Eighth and Fourteenth Amendments of the United States Constitution, which

prohibits cruel and unusual punishment. His claim fails because it “does not arise

from the trial proceedings or the sentence itself but, rather, from the present

conditions of [Ordway’s] confinement.” Williams v. Commonwealth, No. 2019-

CA-0964-MR, 2021 WL 943753, *3 (Ky. App. Mar. 12, 2021) (unpublished)

(cited with approval by Martin, 639 S.W.3d at 436). Because claims relating to

conditions of confinement are civil in nature, an inmate must first exhaust

administrative remedies before seeking relief through a civil action. Kentucky

Revised Statutes (KRS) 454.415; see also Ramsey, 453 S.W.3d at 739 (regarding




                                          -4-
an issue not remedied by a motion pursuant to CR 60.02). Therefore, the circuit

court did not err in denying Ordway’s motion on this basis, either.

             Lastly, Ordway argues his motion was also based upon two other

procedural rules, i.e., Kentucky Rule of Criminal Procedure (RCr) 10.26 and

10.02. To the extent this qualifies as an argument, however, it was not raised

below and is thus unpreserved. Moreover, it would not warrant any form of relief.

A motion may not be filed pursuant to RCr 10.26 because RCr 10.26 is a standard

of review for certain egregious trial errors, i.e., it is not a procedural mechanism by

which a party may obtain relief simply by filing a motion pursuant to that rule. As

for RCr 10.02, the rule provides in relevant part: “(1) Upon motion of a defendant,

the court may grant a new trial for any cause which prevented the defendant from

having a fair trial, or if required in the interest of justice.” This rule has no

application for the same reasons expressed above relative to CR 60.02.

             Based on the foregoing, the Christian Circuit Court is AFFIRMED.



             ALL CONCUR.




                                           -5-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Larry Ordway, pro se    Daniel Cameron
La Grange, Kentucky     Attorney General of Kentucky

                        Stephanie L. McKeehan
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -6-